Citation Nr: 1536931	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  09-03 161	)	DATE

	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right shoulder disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, and if so, whether the claim may be granted.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for headaches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, and if so, whether the claim may be granted.

3.  Entitlement to service connection for a right wrist disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to June 1996.  He served in Southwest Asia from August 27, 1991 to November 26, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  Jurisdiction was subsequently transferred to the Winston-Salem, North Carolina, RO.

In January 2013, the Board remanded this case for additional development.  It was noted that, although the Veteran's DD Form 214 reflects separation from active duty in February 1996, a January 1995 letter from the Department of Defense reflects an Expiration of Term of Service (ETS) date of June 15, 1996, which is consistent with the Veteran's report in the January 2006 VA Form 21-526.

In accordance with the Board's January 2013 remand, the RO issued to the Veteran a Statement of the Case on the issue of entitlement to an evaluation in excess of 10 percent for left wrist disability.  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  The Veteran has not submitted a substantive appeal in response to the SOC and, therefore, he has not perfected an appeal to the Board for consideration of this matter.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran seeks service connection for right wrist disability.  He contends that right wrist disorder is due to his military duties.  He reported that he had no wrist problems prior to service and that, in 1991, he had knots of both wrists treated with cortisone injections.  He noted that he worked as a cook, and oversaw the mobile kitchen trucks which required him to constantly lift, pull, and bear a lot of weight.  He suggested that the wear-and-tear on his wrists in service caused him "constant problems with my wrists" since service.  See VA Form 9 (January 26, 2009).  See also, VA Form 21-4138 (October 7, 2008).  He noted that he underwent surgery for the right wrist.  See VA Form 21-4138 (October 7, 2008).

The record shows that, in January 2008 and October 2008, the Veteran reported having had cortisone shots in the wrists during service, from 1990 to 1993, at the Army Hospital in Heidelberg, Germany, due to onset of painful, swollen knots in the wrists, with continuing symptoms to the present.

Service treatment records (STR) reflect no complaints or abnormal findings for the right wrist.  The Veteran reported in February 1990 that his health was "good."  A February 1993 STR reflects left wrist treatment in the field two weeks earlier; an assessment of overuse syndrome; and referral for further evaluation.  There was no mention of the right wrist.  STRs dated in 1994 and 1995 show laceration of right ring finger and right little finger with laceration of flexor digitorum profundus (FDP) tendon of the 5th digit of the right hand, with surgical repair.  There is no indication of wrist involvement.  Separation examination dated in November 1995 reflects normal clinical findings of the upper extremities and no complaints.  History of tendon repair in June 1995 was noted.

Private treatment records reflect complaints of intermittent aching pain in the wrist.  The examiner noted a long-standing history of distal wrist pain at the ulnar side of the wrist and centrally.  Active problems included localized wrist pain and osteoarthritis of the wrist.  A September 2008 MRI showed mild ulnar positive variance and findings compatible with ulnar abutment syndrome.  By history, the Veteran had pain while in the Army and some swelling in the dorsal wrist.  The examiner noted that "Radiographic interpretation is questionable" and that there was degenerative change at the distal radial ulnar joint.  In October 2008, the Veteran underwent arthroscopic wrist debridement and resection of the distal ulna.

In January 2013, the Board remanded the case for additional evidentiary development.  Specifically, in regard to the right wrist, the Board instructed that the AOJ make an attempt to obtain the STRs from Heidelberg Army Hospital for treatment reported by the Veteran and then obtain a VA examination with a medical opinion.

The record shows that the AOJ made an initial request for records from US Army Garrison Baden-Wuerttemberg in May 2013 that was unanswered and that a second request was made in July 2013, which was returned by the US Postal Service with the stamp "INVALID OR CLOSED MILITARY DESIGNATED UNIT OR ZIP CODE."  No additional attempts are documented in the record to locate an alternative mailing address and the AOJ did not notify the Veteran that it had not obtained the Federal records sought.

With respect to the VA examination and medical opinion, the Board finds that the VA medical opinion is inadequate because, while the examiner reviewed the STRs and VA treatment records, he did not have access to all the pertinent information in the claims file, such as the private medical records located in the claims file.  Accordingly, the Board finds that there is not substantial compliance with the Board's prior remand and, therefore, remand is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999)

Additionally, the Board finds that the VA medical opinion dated in February 2015 does not provide a complete rationale for the conclusions reached.  See Stefl v. Nicholson, 21 Vet.App. 102, 124-25; Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008) ( "[a] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.").  While the examiner reported that the Veteran's right wrist issue is secondary to wear-and-tear from working in the food industry and natural process of aging, the examiner did not acknowledge that the Veteran had performed food service work while in the military and address whether it is as likely as not that his right wrist disability is etiologically attributable to his service, to include whether the disorder had its onset in service or was first manifested in service.

Lastly, the Board observes that the AOJ did not provide the Veteran with content compliant notice per Kent v Nicholson, 20 Vet App 1 (2006) on the Veteran's petitions to reopen the claims of service connection for a right shoulder disability and headaches.  While the AOJ sent a letter to the Veteran in May 2013 informing him that he needed to submit new and material evidence to reopen the claim, the AOJ did not identify for the Veteran the basis of the prior denial and then lay out specifically the type or nature of evidence (i.e. evidence of current disability, or medical evidence linking the disorder to in-service injury or disease) needed to reopen the claims.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with content-compliant notice of the requirements for reopening a claim, to include identifying for the Veteran the basis of the prior denials and then laying out specifically the type(s) or nature of evidence (i.e. evidence of current disability, or medical evidence linking the disorder to in-service injury or disease) needed to reopen the claims of service connection for a right shoulder disability and headaches.

2.  The AOJ should undertake efforts to identify the correct mailing address for obtaining the Veteran's treatment records at the Heidelberg Army Hospital in Germany for the period 1990 to 1993, or attempt to identify alternate sources from which to obtain this evidence.  If the records cannot be obtained, the AOJ should prepare a memorandum of unavailable to associate with the claims file and notify the Veteran of the unsuccessful outcome of the search, affording him an opportunity to provide the records.

3.  The Veteran should be scheduled for a VA orthopedic examination.  All pertinent evidence in the claims file must be reviewed.  A detailed medical history should be obtained and accepted as truthful unless otherwise shown by the record.  The examiner should opine on whether it is at least as likely as not (a 50 percent or greater probability) that a right wrist disability, to include ulnar variance with degenerative changes at the distal radioulnar joint is: 

(a) Etiologically related to service, to include the Veteran's duties as a cook, working with a mobile kitchen truck, and the wear-and-tear associated with his military occupation or 

(b) Proximately caused or aggravated (permanently worsened) by service-connected right ring and small finger lacerations and repair of flexor digitorum profundus.

Also, the examiner should opine on whether the Veteran has a qualifying chronic disability manifested by right wrist pain or symptoms due to Gulf War service-and specifically on whether there are objective indications of any right wrist joint problems due to (a) an undiagnosed illness; or (b) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms.

The physician should address the Veteran's theory that:

(a) His right wrist joint aches are related to exposure to environmental hazards from his service in Southwest Asia; 
(b) His current right wrist disability is related to ganglion cysts and steroid injections into the cysts in the 1990's while stationed in Germany; and 

(c) His in-service laceration of 4th and 5th digits of right hand, and subsequent surgical repair (laceration of FDP) in 1994 due to excessive scarring, caused or aggravated his current right wrist disability.

"Aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  The AOJ should review the VA medical opinion to ensure that the Board's queries have been answered.  The AOJ should arrange for any additional development deemed necessary.

5.  Then the AOJ should readjudicate the claims on appeal.  If any of the benefits remain denied, the AOJ should issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond before returning the case to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




